DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,535,201 in view of Garcia, III et al. (US 9,922,356 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are obvious in view of the claims contained in U.S. Pat. No. 10,535,201 and in view of Garcia, III.
The following table illustrates the conflicting claim pairs:
Instant App.
1
2
3
4
5
6
US Patent 10,535,201
1
2
3
4
5
1


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Pat. No. 10,535,201:
Instant Application – Claim 1
U.S. Pat. No. 10,535,201 – Claim 1
A method, comprising:

A method, comprising:


wherein the scale model of the vehicle 

receiving, by a device, live streaming image data of a scale model of a vehicle, wherein the live streaming image data is transmitted by a user device to the device; 

(Examiner notes that “user device” corresponds to “a device” of instant application, claim 1)
receiving, by the device, vehicle information based on a processing of the image data of the scale model of the vehicle,
processing, by the device and with a model, at least a portion of the live streaming image data to determine vehicle information associated with the scale model of the vehicle,
[…]
providing, by the device, the vehicle information to the user device;
wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or information identifying a vehicle model of the vehicle; 
wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or information identifying a vehicle model of the vehicle; 
transmitting, by the device, an input associated with the vehicle information; 

receiving, by the device and from the user device, an input associated with the vehicle information, the input indicating a vehicle option affecting an appearance of the vehicle;
receiving, by the device and based on transmitting the input, augmented reality vehicle information that corresponds to an available vehicle of the one or more available vehicles, the augmented reality vehicle information indicating one or more vehicle options affecting an appearance of the available vehicle;

determining, by the device, augmented reality vehicle information based on the input associated with the vehicle information, wherein the augmented reality vehicle information includes data enabling the user device to display, with the live streaming image data, the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle; and providing, by the device, the augmented reality vehicle information to the user device to enable the user device to associate the augmented reality vehicle information with the live streaming image data of the scale model of the vehicle,
associating, by the device, the augmented reality vehicle information with the image data of the scale model of the vehicle; and

the augmented reality vehicle information causing the user device to display the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle, and the augmented reality vehicle information being associated with the live streaming image data based on 

the augmented reality vehicle information causing the user device to display the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle, and
[…]
the augmented reality markers indicating where to provide the augmented reality vehicle information in relation to the scale model of the vehicle.


	As the above table illustrates, the only limitation of claim 1 of the instant application not taught by claim 1 of U.S. Pat. No. 10,535,201 is “wherein the vehicle corresponds to one or more available vehicles in an inventory of a vehicle dealer.”
	However, Garcia III teaches 
wherein the vehicle corresponds to one or more available vehicles in an inventory of a vehicle dealer (Col. 21, line 41 to Col. 22, line 19 of Garcia: network system 100 including one or more buyer devices and one or more seller servers, where server is part of financial and inventory management system including inventory information and financial information, where seller server hosts web pages enabling access to the database and providing results of operations performed by the seller server , and allowing user of buyer computing device to browse items for sale, select terms for purchase and complete contract; Par. 23, lines 47-51 discusses server iterating through selected portion of vehicles in inventory;  Fig. 7 and Col. 24, line 62 to Col. 25, line 41: shopping page enables customer to find preferred vehicle for purchase, where customer selects the make and model filter, as well as narrowing search by type, such as wagon, sedan, etc; Col. 26, line 3-27: user finds and selects vehicle choice; Figs. 19-22 and Col. 26, lines 28-47: vehicle overview pages provided for vehicle selected by customer).
U.S. Pat. No. 10,535,201 and Garcia III are directed to computer based user interfaces for allowing a user to more easily retrieve vehicle information for a desired vehicle. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the augmented reality display system for displaying information related to a vehicle based on user input as provided by U.S. Pat. No. 10,535,201, by providing additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, using known electronic interfacing and programming techniques. The modification merely applies a known technique for gathering additional vehicle related information based on user input and displaying the related information on a user interface to a known vehicle information search-based user, yielding predictable results of including additional information related to a vehicle based on user query data. The modification also provides an improved vehicle search by ensuring availability of a vehicle in inventory to better serve the user, more efficiently providing accurate and useful information in a timely manner.

Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Garcia, III discloses: 
Wherein one or more vehicle options comprise one or more of: a color of the available vehicle, or an accessory of the available vehicle (Fig. 7 and Col. 24, line 62 to Col. 25, line 20 of Garcia, III: shopping page enables customer to find preferred vehicle including search criteria or filters such as color, drive train and additional features)
U.S. Pat. No. 10,535,201 and Garcia III are directed to computer based user interfaces for allowing a user to more easily retrieve vehicle information for a desired vehicle. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the augmented reality display system for displaying information related to a vehicle based on user input as provided by U.S. Pat. No. 10,535,201, by providing additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, using known electronic interfacing and programming techniques. The modification merely applies a known technique for gathering additional vehicle related information based on user input and displaying the related information on a user interface to a known vehicle information search-based user, yielding predictable results of including additional information related to a vehicle based on user query data. The modification also provides an improved vehicle search by ensuring availability of a vehicle in inventory to better serve the user’s preferences, more efficiently providing accurate and use tailored information in a timely manner to provide the desired vehicle.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,535,201 in view of Garcia, III et al. (US 9,922,356 B1) and in further view of Harviainen (US 2018/0286129 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are obvious in view of the claims contained in U.S. Pat. No. 10,535,201 and in view of Garcia, III and in further view of Harviainen.
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 discussed above in view of U.S. Patent No. 10,535,201 and Garcia.  Further regarding claim 7, Claim 1 of U.S. Patent No. 10,535,201 discloses the use of a scale model of a vehicle (i.e. lines 1-2: image of a scale model of a vehicle).  
Garcia discloses one or more vehicle options (Fig. 7 and Col. 24, line 62 to Col. 25, line 20 of Garcia, III: shopping page enables customer to find preferred vehicle including search criteria or filters such as color, drive train and additional features)
U.S. Pat. No. 10,535,201 and Garcia III are combinable for the same rationale as set forth above.
U.S. Patent No. 10,535,201 does not explicitly disclose an appearance of the vehicle (within the image) reflects a base model of the available vehicle; and the one or more vehicle options are not included in the base model of the available vehicle and not reflected in the appearance of the vehicle (within the image).  
Harviainen discloses: 
an appearance of the vehicle (within the image) reflects a base model of the available vehicle; and the one or more vehicle options are not included in the base model of the available vehicle and not reflected in the appearance of the vehicle (within the image) (Par. 204 of Harviainen: augmented reality application for use with car; Par. 206: The augmented reality experience in this case may create an illusion that the user is in an ultimate muscle car, even though the car is in reality a very mediocre car; Par. 207: The disclosed system may use the HUD to display parts of the engine to the user as if the car didn't have a hood over the engine, and modify the look of the dashboard to match a muscle car theme)
U.S. Pat. No. 10,535,201, incorporating additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, with the additional technique for modifying a base model of the vehicle with additional augmented reality features to show features of the car that are not otherwise depicted by the image of the vehicle as provided by Harviainen, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality display of information based on user preferences, allowing for providing visualization of additional features that the user might desire without requiring a physical manifestation of those features, for a less costly viewing of a preferred car while providing a better understanding to the user as to the final, desired vehicle.  

Claims 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,535,201 in view of Garcia, III et al. (US 9,922,356 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are obvious in view of the claims contained in U.S. Pat. No. 10,535,201 and in view of Garcia, III.
The following table illustrates the conflicting claim pairs:
Instant App.
8
9
10
11
12
13
15
16
17
18
19
US Patent 10,535,201
1
2
3
4
5
1
1
2
3
4
5


The following table illustrates the limitations of claim 8 of the instant application when compared against the limitations of claim 1 of U.S. Pat. No. 10,535,201:
Instant Application – Claim 8
U.S. Pat. No. 10,535,201 – Claim 1
A device, comprising:

One or more memories; and

One or more processors communicatively coupled to one or more memories, configured to:
(claim 1 recites at least “a device” in line 2)

A method, comprising:
determine vehicle information based on processing image data of a scale model of a vehicle, wherein the scale model of the vehicle 

receiving, by a device, live streaming image data of a scale model of a vehicle, wherein the live streaming image data is transmitted by a user device to the device; 

(Examiner notes that “user device” corresponds to “a device” of instant application, claim 1)

processing, by the device and with a model, at least a portion of the live streaming image data to determine vehicle information associated with the scale model of the vehicle,
[…]
providing, by the device, the vehicle information to the user device;
wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or
information identifying a vehicle model of the vehicle; transmit an input associated with the vehicle information; 
wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or information identifying a vehicle model of the vehicle; 
receive, based on transmitting the input, augmented reality vehicle information that corresponds to an available vehicle of the one or more available vehicles,
the augmented reality vehicle information indicating one or more vehicle options affecting an appearance of the available vehicle; 

receiving, by the device and from the user device, an input associated with the vehicle information, the input indicating a vehicle option affecting an appearance of the vehicle;
determining, by the device, augmented reality vehicle information based on the input associated with the vehicle information, wherein the augmented reality vehicle information includes data enabling the user 


the augmented reality vehicle information causing the user device to display the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle, and the augmented reality vehicle information being associated with the live streaming image data based on augmented reality markers associated with the scale model of the vehicle
display the one or more vehicle options using augmented reality to reflect the appearance of the available vehicle on the scale model of the vehicle.
the augmented reality vehicle information causing the user device to display the vehicle option using augmented reality to reflect the appearance of the vehicle on the scale model of the vehicle, and
[…]
the augmented reality markers indicating where to provide the augmented reality vehicle information in relation to the scale model of the vehicle.


	As the above table illustrates, the only limitation of claim 1 of the instant application not taught by claim 1 of U.S. Pat. No. 10,535,201 is “wherein the vehicle corresponds to one or more available vehicles in an inventory of a vehicle dealer” as well as the particular computer architecture for performing the recited operations.
	However, Garcia III teaches 
A device, comprising: one or more memories; and one or more processors communicatively coupled to one or more memories, configured to: (Col. 2, lines 28-48 of Garcia, III: computing device including programmable processor and memory; Col. 36, line 57 to Col. 37, line 20: computer readable storage medium including RAM, etc. storing program code for performing functions accessed by processor)
wherein the vehicle corresponds to one or more available vehicles in an inventory of a vehicle dealer (Col. 21, line 41 to Col. 22, line 19 of Garcia: network system 100 including one or more buyer devices and one or more seller servers, where server is part of financial and inventory management system including inventory information and financial information, where seller server hosts web pages enabling access to the database and providing results of operations performed by the seller server , and allowing user of buyer computing device to browse items for sale, select terms for purchase and complete contract; Par. 23, lines 47-51 discusses server iterating through selected portion of vehicles in inventory;  Fig. 7 and Col. 24, line 62 to Col. 25, line 41: shopping page enables customer to find preferred vehicle for purchase, where customer selects the make and model filter, as well as narrowing search by type, such as wagon, sedan, etc; Col. 26, line 3-27: user finds and selects vehicle choice; Figs. 19-22 and Col. 26, lines 28-47: vehicle overview pages provided for vehicle selected by customer).
U.S. Pat. No. 10,535,201 and Garcia III are directed to computer based user interfaces for allowing a user to more easily retrieve vehicle information for a desired vehicle. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the augmented reality display system for displaying information related to a vehicle based on user input as provided by U.S. Pat. No. 10,535,201, by utilizing the commonly used computer architecture and providing additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, using known electronic interfacing and programming 

Regarding claim 15, the claim recites the one or more processors perform the same operations as performed by claim 8 of the instant application.  As such, those operations are taught by U.S. Pat. No. 10,535,201 and in view of Garcia, III for the same reasons as laid out in the table set forth above for claim 8.  Furthermore, Garcia, III teaches: 
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to perform the operations (Col. 2, lines 28-48 of Garcia, III: computing device including programmable processor and memory; Col. 36, line 57 to Col. 37, line 20: computer readable storage medium including RAM, etc. storing program code for performing functions accessed by processor)
U.S. Pat. No. 10,535,201 and Garcia III are directed to computer based user interfaces for allowing a user to more easily retrieve vehicle information for a desired vehicle. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the augmented reality display system for displaying information related to a vehicle based on user input as provided by U.S. Pat. No. 10,535,201, by utilizing the commonly used computer architecture and providing additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, using known electronic interfacing and programming techniques. The modification merely applies a known technique for gathering additional vehicle related information based on user input and displaying the related information on a user interface to a known vehicle information search-based user, yielding predictable results of including additional information related to a vehicle based on user query data. The modification also provides an improved vehicle search by ensuring availability of a vehicle in inventory to better serve the user, more efficiently providing accurate and useful information in a timely manner, while also utilizing well-known computer components for easier and less costly implementation.

Regarding claim 13, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 13, Garcia, III discloses: 
Wherein one or more vehicle options comprise one or more of: a color of the available vehicle, or an accessory of the available vehicle (Fig. 7 and Col. 24, line 62 to Col. 25, line 20 of Garcia, III: shopping page enables customer to find preferred vehicle including search criteria or filters such as color, drive train and additional features)
U.S. Pat. No. 10,535,201 and Garcia III are directed to computer based user interfaces for allowing a user to more easily retrieve vehicle information for a desired vehicle. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the augmented reality display system for displaying information related to a vehicle based on user input as provided by U.S. Pat. No. 10,535,201, by providing additional information for specifying and retrieving vehicle related information using available inventory as a filter as provided by Garcia III, using known electronic interfacing and programming techniques. The modification merely applies a known technique for gathering additional vehicle related information based on user input and displaying the related information on a user interface to a known vehicle information search-based user, yielding predictable results of including additional information related to a vehicle based on user query data. The modification also provides an improved vehicle search by ensuring availability of a vehicle in inventory to better serve the user’s preferences, more efficiently providing accurate and use tailored information in a timely manner to provide the desired vehicle.
Regarding claim 20, the limitations incorporated from claim 15 are rejected based on the same rationale as claim 15 set forth above.  Further regarding claim 20, the additional limitations of claim 20 are the same operations recited in claim 13.  As such, claim 20 is further rejected based on the same rationale as claim 13 set forth above in view of  U.S. Pat. No. 10,535,201 and Garcia III.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,535,201 in view of Garcia, III et al. (US 9,922,356 B1) and in further view of Harviainen (US 2018/0286129 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are obvious in view of the claims contained in U.S. Pat. No. 10,535,201 and in view of Garcia, III and in further view of Harviainen.
Regarding claim 14, the limitations included from claim 8 are rejected based on the same rationale as claim 8 discussed above in view of U.S. Patent No. 10,535,201 and Garcia.  Further U.S. Patent No. 10,535,201 discloses the use of a scale model of a vehicle (i.e. lines 1-2: image of a scale model of a vehicle).  
Garcia discloses one or more vehicle options (Fig. 7 and Col. 24, line 62 to Col. 25, line 20 of Garcia, III: shopping page enables customer to find preferred vehicle including search criteria or filters such as color, drive train and additional features)
U.S. Pat. No. 10,535,201 and Garcia III are combinable for the same rationale as set forth above.
U.S. Patent No. 10,535,201 does not explicitly disclose an appearance of the vehicle (within the image) reflects a base model of the available vehicle; and the one or more vehicle options are not included in the base model of the available vehicle and not reflected in the appearance of the vehicle (within the image).  
Harviainen discloses: 
an appearance of the vehicle (within the image) reflects a base model of the available vehicle; and the one or more vehicle options are not included in the base model of the available vehicle and not reflected in the appearance of the vehicle (within the image) (Par. 204 of Harviainen: augmented reality application for use with car; Par. 206: The augmented reality experience in this case may create an illusion that the user is in an ultimate muscle car, even though the car is in reality a very mediocre car; Par. 207: The disclosed system may use the HUD to display parts of the engine to the user as if the car didn't have a hood over the engine, and modify the look of the dashboard to match a muscle car theme)
In other words, one of ordinary skill in the art at the time the invention was made, would have found it obvious to modify the invention for augmented reality display of vehicle information based on an image of a car model as provided by U.S. Pat. No. 10,535,201, Garcia III, with the additional technique for modifying a base model of the vehicle with additional augmented reality features to show features of the car that are not otherwise depicted by the image of the vehicle as provided by Harviainen, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality display of information based on user preferences, allowing for providing visualization of additional features that the user might desire without requiring a physical manifestation of those features, for a less costly viewing of a preferred car while providing a better understanding to the user as to the final, desired vehicle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghata et al. (US 2018/0173953 A1) discloses sending, by a device, image data of a vehicle, (Par. 21 of Ghata: mobile device application providing user with ability to take a picture of a vehicle and send an image of the vehicle in the picture to a server) receiving, by the device, vehicle information based on a processing of the image data of the vehicle, wherein the vehicle information includes at least one of: information identifying a year of the vehicle, information identifying a make of the vehicle, or information identifying a vehicle model of the vehicle; (Par. 21 of Ghata: server may determine the year, make and model of the vehicle and return information about the vehicle in addition to the year, make and model)
Christopulos et al. (US 2013/0329943 A1) discloses sending, by a device, image data of a scale model of a vehicle, (Par. 8 of Christopulos: system having user device having a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616